Citation Nr: 1506761	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to $6,911 as the unpaid portion of the $8,610 in awarded but unpaid benefits due to the Veteran at the time of his death, as necessary to reimburse the person who bore the expense of his last sickness.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  He died in February 2010.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Pension Management Center (PMC) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Jurisdiction over the case was subsequently transferred to the VA Regional Office (RO) in Detroit, Michigan.  That office issued a Statement of the Case (SOC) in February 2012, and subsequently forwarded the appeal to the Board.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the appellant bore the expense of the last sickness of the Veteran in an amount greater than the difference between the amount due the Veteran at the time of his death and the amount already paid to the appellant, i.e., $6,911.




CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, the criteria for entitlement to $6,911 as the unpaid portion of the $8,610 in awarded but unpaid benefits due to the Veteran at the time of his death, as necessary to reimburse the person who bore the expense of last sickness, have been met.  38 U.S.C.A. §§ 5107(b); 5121(a)(6) (West 2014); 38 C.F.R. §§ 3.102, 3.1000(a)(5) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Veteran died in February 2010, he was due a total of $8,601 in benefits.  In Bonny v. Principi, 16 Vet. App. 504 (2002), the Court held that section 38 U.S.C.A. § 5121(a) provides for two types of payments-periodic monetary benefits to which an individual is entitled at death under existing ratings or decisions, which for the sake of clarity, the Court referred to as "benefits awarded but unpaid," and periodic monetary benefits based on evidence in the file at the date of an entitled individual's death and due and unpaid for a period not to exceed two years, which for the sake of clarity, the Court referred to as "accrued benefits."  Id. at 507.  In this case, the Veteran's benefits were awarded but unpaid.

Although entitlement to such awarded and unpaid benefits is warranted for certain defined payees, such as the surviving spouse, parents, or dependent children, the appellant does not fall into any of these categories and does not contend otherwise.  See 38 U.S.C.A. § 5121(a)(2)-(5); 38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases where there are awarded and unpaid monetary benefits, "only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  The appellant filed a claim for such benefits.  In July 2010, she was granted $1,690, which was the amount that she was found to have paid for burial expenses.  She seeks entitlement to the remaining $6,911 as the expenses of the Veteran's last sickness.

While the term "last sickness" is not defined in VA law or regulations, a similar term is defined in the VA Adjudication Procedures Manual Rewrite.  Under M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para. 15, which is entitled, "Developing for Unreimbursed Funeral and Other Final Expenses."  Paragraph 15(b) of this section defines the term "last illness" as "the period from the onset of the acute attack causing death up to the date of death."  However, "[i]f death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person."

The medical evidence reflects that the Veteran, who was 86 years old when he died, had multiple medical problems, including prostate cancer, hypertension, coronary artery disease, osteoporosis, dementia, and was status-post right hip fracture.  The cause of death listed on the death certificate was cancer of the pancreas, but contributing causes were not listed.  The Veteran was granted special monthly pension based on the need for aid and attendance in May 2009, effective November 24, 2008, based on the date of his claim.  This decision was based on the Veteran's need for daily assistance in performing routine activities of daily life due to residuals of his left hip fracture and dementia.  Based on the above, the Board finds that the Veteran's last illness was not an acute attack, but, rather, was from lingering or prolonged illness which existed on November 24, 2008 and for some time before that.

In its February 2012 SOC, the RO indicated that it had received statements showing outstanding balances from Cherrywood Nursing and Living Center and The Village of Redford, a nursing care center, but it could not consider these balances to be expenses of last sickness borne by the appellant because there was no statement showing the bill was paid and that it was paid by the appellant.  Subsequently, the appellant submitted cancelled checks and bank statements reflecting payments she made to both the Cherrywood Nursing and Living Center and the Village of Redford.  The Cherrywood Nursing and Living Center sent a letter indicating that the Veteran was admitted there from June 2008 through November 2008, and the Veteran's cancelled checks to this facility totaled $4,272.70.  In addition, there are Charter One bank statements reflecting that the appellant paid the Village of Redford $6,111 from March 2009 to February 2010 for the care of the Veteran.  This evidence reflects that the appellant paid more than $10,000 within two years of the Veteran's death in order to provide care for him due to his various illnesses.  As this care was during the time period leading to the Veteran's death during which he was so ill as to require the regular and daily attendance of another person, the Board finds that these were expenses borne for the Veteran's last sickness and they were borne by the appellant.
 
Thus, the evidence is at least evenly balanced as to whether the appellant bore the expenses of the last sickness of the Veteran in an amount greater than the currently unpaid portion of his awarded but unpaid benefits of $6,911.  As this relative equipoise in the evidence must be resolved in favor of the appellant, entitlement to $6,911 as the unpaid portion of the $8,610 in benefits due to the Veteran at the time of his death, as necessary to reimburse the person who bore the expense of last sickness, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to $6,911 as the unpaid portion of the $8,610 in awarded but unpaid benefits due to the Veteran at the time of his death, as necessary to reimburse the person who bore the expense of last sickness, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
B. OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


